Citation Nr: 1758515	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for chronic glomerulonephritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979, from May 1980 to April 1989, from September 1998 to May 1999, and from February 2003 to November 2008.  He had additional service in the Army Reserves and the National Guard.

This matter came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
A subsequent June 2009 rating decision confirmed the denial on appeal.  

The Veteran testified at a Board hearing in March 2013; the transcript is of record.

The Board remanded the issue in June 2014 and October 2016.


FINDINGS OF FACT

1.  From December 1, 2008 to August 20, 2009, glomerulonephritis is manifested by hypertension with diastolic pressure predominantly 100 or more and systolic pressure predominantly 160 or more and with continuous medication for control.

2.  From August 21, 2009, glomerulonephritis is not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, nor transient or slight edema, nor hypertension with diastolic pressure predominantly 100 or more and systolic pressure predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  From December 1, 2008 to August 20, 2009, the criteria for an initial disability rating of 30 percent for glomerulonephritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7502, 7536 (2017).
2.  From August 21, 2009, the criteria for a compensable disability rating for glomerulonephritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7536 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issue of a higher initial rating for chronic glomerulonephritis as it stems from the grant of service connection, and no prejudice has been alleged.  Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the initial increased rating claim.  The Veteran was afforded VA examinations with regard to his claim which will be discussed in detail below.  As such, the Board will proceed to the merits.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA's Rating Schedule provides that glomerulonephritis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7536.  Renal dysfunction will be assigned a noncompensable rating where it is manifested by albumin and casts with a history of acute nephritis, or hypertension that is noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  To warrant the minimum compensable evaluation of 30 percent, there must be constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension meeting the criteria for at least 10 percent evaluation under DC 7101.  Higher ratings may be assigned for renal dysfunction where there is constant or persistent albuminuria with edema, definite decrease in kidney or other organ system functions, hypertension of higher severity under DC 7101, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a. 

Hypertension warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  For VA purposes, hypertension means that diastolic blood pressure is predominantly 90 mm. or greater, and such condition must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

The Veteran's service-connected chronic glomerulonephritis has been rated as noncompensable under Diagnostic Code 7502 for chronic nephritis (also to be rated as rated as renal dysfunction), effective December 1, 2008.  

The March 2009 VA examination reflects a history of glomerular nephritis.  He had no neoplasms, no catheterizations, no dilations, no drainage procedures, and no diet therapy.  He had a normal BUN and creatinine.  He had no endocrine nor neurolgic problems.  He had no lethargy, weakness, anorexia, or weight change.  He had no testicular atrophy or other genitourinary diseases or malignancies.  Hypertension had been diagnosed and his blood pressure readings were 160/102, 160/100, and 160/102.  It was indicated that he takes two medications for control, but that they were not controlling his hypertension.  

Based on such March 2009 VA examination findings, the Board finds that a 
30 percent rating is warranted from December 1, 2008 in light of the diagnosis of hypertension and the blood pressure readings of diastolic pressure is predominantly 100 or more than systolic pressure is predominantly 160 or more.  As such findings meet the criteria for a 10 percent evaluation per Diagnostic Code 7101, a 30 percent rating is warranted in contemplation of the renal dysfunction criteria. 

From August 21, 2009, however, elevated blood pressure readings reflecting diastolic pressure is predominantly 100 or more or systolic pressure predominantly 160 or more are no longer shown.  Thus, a noncompensable rating is warranted from this date.

An August 21, 2009 treatment record reflects renal insufficiency, controlled.  He was instructed to continue medication and a low salt diet.  His blood pressure reading was 130/84.  08/28/2009 Medical Treatment Record-Gov't Facility at 3.  

An October 2009 VA examination reflects that the Veteran denied lethargy, weakness, anorexia, weight loss or gain.  His blood pressure reading was 130/84.  

A January 2010 VA treatment record reflects a blood pressure reading of 146/94.  07/24/2014 CAPRI at 120.  February 2010 VA treatment records reflect blood pressure readings of 128/77, 138/100, and 130/86.  Id. 114, 116, 117.  March 2010 VA treatment records reflect blood pressure readings of 149/92 and 153/94.  Id. 113-114.  An April 2010 VA treatment record reflects a blood pressure reading of 145/90.  Id. at 112.  A June 2010 VA treatment record reflects a blood pressure reading of 126/78.  Id. at 94.  An August 2010 VA treatment records reflect a blood pressure reading of 134/84.  Id. at 93.  January 2013 VA treatment records reflect blood pressure readings of 118/84 and 142/92.  Id. at 59, 64.  An October 2013 VA treatment record reflects a blood pressure reading of 124/76.  Id. at 41.  A December 2013 VA treatment record reflects a blood pressure reading of 142/84 and a repeat of 136/80.  Id. at 33.  A January 2014 VA treatment record reflects a blood pressure reading of 140/88.  Id. at 15.  A July 2014 VA treatment record reflects blood pressure readings of 138/86 and 138/86.  Id. at 7, 133.

A July 2014 VA examination reflects blood pressure readings of 130/86, 140/88, 138/86.  Hypertension was diagnosed.  08/11/2014 C&P Exam at 1-3.

An August 2014 VA examination reflects that the Veteran has persistent Proteinuria (albuminuria).  He has had ureter but has not had treatment for recurrent stone formation in the ureter nor signs or symptoms due to urolithiasis.  He did not have a history of recurrent symptomatic urinary tract or kidney infections.  His BUN was abnormal, specifically 25.  His creatinine was 1.4.  His EGFR was normal at >60.  His spot urine microalbumin/creatinine was 3.  The examiner noted that his BUN had been consistently elevated since 2009.  Creatinine has fluctuated between normal and elevated since at least 2000.  GFR has remained > 60 except for one time in 2013 it was 54.  Urine protein-trace has been recurrent since 2009 but constant during all of 2013 but negative in July 2014.  08/11/2014 VA Exam at 5-8.

A December 2016 VA examination reflects renal dysfunction without regular dialysis, renal tubular disorder, and frequent attacks of colic with infection.  He has kidney calculi.  He does not have recurrent stone formation in the kidney.  He does not have any signs or symptoms due to urolithiasis.  His BUN was abnormal, 23.  Creatinine was 1.3.  EGFR was normal, >60.  Urinalysis (hyaline and granular casts, albumin) was normal.  RBC's/HBF was abnormal, 6-10.  The examiner noted that the Veteran has demonstrated mild proteinuria by urinalyses in 2013 which have since been negative for protein.  The persistent microhematuria with preserved renal functioning characterizes him as having mild glomerulonephritis with no abnormalities on physical exam attributable to his renal disease.  Of note, the examiner stated that the kidney stones noted by CT imaging are likely attributable to his longstanding history of gout, which is a separate and unrelated issue from his chronic kidney disease/IgA nephropathy.  

The Board finds that a compensable rating is not warranted from August 21, 2009, as there has been no showing of edema, nor constant or recurring albumin with hyaline and granular casts or red blood cells, nor compensable hypertension.  See, e.g., July/August 2014 and December 2016 VA examination reports.  While acknowledging his abnormal BUN results in 2014 and 2016 and the examiner's notation that his BUN has been consistently elevated since 2009, and that his creatine has fluctuated between normal and elevated, the Board finds that such competent evidence (as provided by a medical professional) weighs against a finding of constant or recurring albumin.  Finally, there is no indication of any definite decrease in kidney or other organ system function, or of any generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  From August 21, 2009, the Board finds that the Veteran's glomerulonephritis disability picture is more nearly approximated by the criteria for a noncompensable rating.  As such, a compensable rating from August 21, 2009 is denied.   


ORDER

From December 1, 2008 to August 20, 2009, an initial 30 percent disability rating for glomerulonephritis is granted.

From August 21, 2009, a compensable disability rating for glomerulonephritis is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


